TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00416-CR







Edward Lewis, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0981785, HONORABLE JON N. WISSER, JUDGE PRESIDING






PER CURIAM

Edward Lewis seeks to appeal from a conviction for aggravated robbery.  Sentence
was imposed on July 16, 1998.  There was no motion for new trial.  The deadline for perfecting
appeal was therefore July 17, 1998.  See Tex. R. App. P. 26.2(a)(1).  On July 2, 1999, Lewis
filed in this Court a motion for extension of time to file notice of appeal.  The motion states that
notice of appeal was filed on July 1, 1999.  Both the notice of appeal and motion for extension of
time are untimely.  See Tex. R. App. P. 26.3.  We lack jurisdiction to dispose of the purported
appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App.
1996).

The untimely motion for extension of time to file notice of appeal is overruled.  The
appeal is dismissed.



Before Justices Jones, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   August 12, 1999 

Do Not Publish